OFFICE OF THE ATI’ORNEY GENERAL OF TEXAS
                         AUSTIN   ’ ’     .                ’




xonoreble Coke R.’st6r6llSOn     .::.         ‘.’
QoV6rIlOrOf Texa8
Austin, 'Peras                            :




                                         letter of turn 4*,1942, en-.
                                        ved iron Mr. George Bawtelle,
                                          and C&S Aee~~iatiiOn, dfhed
                                        e;htillg T6@.XhtiOU8 lWOZlK&J&t6d
                                   oom6nding the Eighth C,orps
                               oo;y OS Publlo Proolrm6tion No. X,.
                                 eger ol'ths United &ate6 Amy,
                                 omxmd, dated W 30, 1942.
                        of your request Is whether or not an
                          President, the Seerotary OP VW, or on6
                     the United States Amy under the oonmand of
                     msndcr-ln-Chief   of the Army and Troy, requir-
                     ent of ewe flares, burning a6 ~requlred by SW-
tki 7 or Artlole 1112b, V~rnon~e Annotated P6n& Cods, will
cPl'6r66d6 that ritatute+
4.82   hi&
                                  ,.-
                                                            .*

g660rab10     Oak6   “.   @jWOASCfA,    ~a#6   )




             of War, oontrary to the ~Tsstriotlons applioablo
            .to any suoh area or zone or oontrary to the order
             0s  the ssorstary or War or an;r euoh milltarp.ooaP-
             13UWId6rS Shall, it it appears that ha knew OP ehould
             have known 0r the 6xistenoo ana oxtont of the restrio-.
             tionrr or order ,-a that his not was in rlolatioo       thsrs-   _
             or, be &lty     of a misdescanor and upon conviotion
             shall b% li8bi6 t0 a~fi&% Of not t0 SXOo6d $5,000~
             or to imQrisOIUE6nt  for AOt ?GcW6 than On6 year,    or'.
             both, ior each otf6noo.a     {Zaroh 21, 1942, 61 191,~
             56 Stati 18 & S. 0. X. 109%)          .,, ‘~    .:.:     :
                                                                     :
       Thua it may be seen by ths Aot df b&oh 21.~2942,    the
        made it a.rnisaemeartor
Qongr6513                      to 005init aay sot in 6ny mill-
trw 4r64, proeeribeb under the authoritr Of 40.~&OOUtiVe  0rd6r
of the Proaidont by.tho Ssoretary of @ELF, or by eny military
eor!Nndei- doaignated by the S%Ol'%tal'yOf War, OOntI'W'yt0 the
rtetrlctions applioable  ta 8~ such ares or oontrary to the
ordarr or the Sooretary or Wir.or any suoh military oomaandor.

         (IA Uay 30, 1942, Li~ut%nant-GonaraL Walter Krueger,‘ *
ooeaandlng the Southern Defense Cormand 6f th6 Unit%d Jtate6,
proaulgeted end isiiu6d Publio Proclamation No. 1, d6slgaatla&
31 a mlltttary tire&, Texas tdilitary Area No. 1, 6mbraoipg    all
or the torr1tory uithln~the followinS 00unti0s~~0r the State
or Texas, to-wit:     &aAw,     Brazorla;. Er%pnter, Calhoun, Camsr0n,
Chsmbere,~CIitb6rROn; Dlamrit, B-3 Paso, Galv6stOn, $larrla,Bidalgoi
Hudspeth,,'Jaokson,.Jof'S Davis; J6iierrtOn, ~6b%r&, &nnsdy,-
anney, Liberty,~Matago~da, .&iav6riok, JuBo65,,Or6.11ge~    Feooa,
maidio,    .a6rugi0   San FatriciOj Starr, Torrell,    Val Vexds,
fiotoria, ,Wobbj $llaop     and Zapeta.~.
                 -.                ..    :..
         Geld.Woolamatlon'or      May 30, 1942; further provided that
thr pr0toction or Amerioan ooamero% and that Of the UAlt6d Nations
fromd-6       or deetruotion by enemy att&Ok involved the 0rf60tiv6~
control or artifioial    lighting tilon& the southern boUdarios of-
tbo Southern Dor'enso Coiw~~~dJandSara reasonable dir&an06        in-
luA thoref'mn and that Corps Mea CommasUersare designated as
authorities to promulgate     ~tho neoeosary restrictions  and orders
r0r oontrol prescribed by .the Oo-ding        Uenfmil or the Southern
Wentlo. Coamax&
         Purauent tu the authority thus tested in hL8, Major-
 Ceceral Riohard Dono~au, oommandlng the Eighth Corpe Area ,aud
 a of the 20118desiguated a8 Texas l#llitary Area ho. 1, did
lox June 1, 1912, prormleate re&ulations and restrictionoror
 & oontrtd of- &ore lighting in said area.
           We ublerstaud that it has been sugge&ad      to you that
these   regulations and restriotions    wlll’ba speoifioally   extend-
& to    oov6r the extinguishuant of flare8 burhiag got8 fu the
oo~~e     or the .#roduotion of oil rmn 011 CieIds looated in said
Trxe#   lilllittU?y Mea k?O. 1.                      :
                                          .’
            It ie our opinion and you tire odvicled t&t when Xajor-
Cenerai Ruiovch or other appropriate atithoritioa 80 promulgate
aad~extend the.restriotlous      for Texa5 tilltarp Area No. 1 60
US to oowr the extiu&shzkent dr Caa rlarea, the proviaiona          or
?scctlon 7 of lirtiolo 1112b or Vetion’a      zmotated Fe!%%1Code,
will be ssspcndcd     insofar as there uay be conflict-for    the dura-
tion   0r tb wire We express nu opiaion 66 to whother or not the
reatriotbms of June 1, 3962, have that efreot.
       A.~,
           Iu tima ot.Var,~Congxess emu xhe Preeldent under its
dlkeotlon aud a8 Commnder~ln-Chier, hold the suprome power
over the ooxiduct or any of the affair5 of’the Nation when-lt
ia neoessory to take ~aotlou tar the 8uooeiM’ul proseoutloa -OS
the ‘war. Aa apeoirioielly      stated a.67 Corpus Jurisprudence,
rt   pass ~3721         ,~,~.I
                                        :
                              ..
               : :'

        *A’sstate has no right to hinder or-embarraoe
        the United St&tee, direotly or indlreotly,   in
        oerrying.out its power to make war, and no looal
        statute oan be pemaltted to sttid a8 a bar ~to the
        erreotive exeroise   0r the war   power,or   the   federal
        government.*


         In tio~lnley v. United          249 U.,S. 387, 39 &et.
324. 63 1. %d. 668. the Unit&dStates,
                                 Statoe Subrene Court held that
the-Secretary of y:!k night luwfuJ.lp prostigate rulea and regule-
tioos (a8 authorized by Conggess) ~for the euppreaslon end preven-
tion or houses or ill-faze   in the vicinity  of plaoes where the
military foroes Or the Unlted~Statee were~aituated.     TO tho’same
mxwrabls Coke 8. Stevenson,   page'&



rfreot are mGtatea                  247 Fed. 362, holding that
the war power extenas to the moat tinute~ regulation 0r indIvl-
da oonduet.and Tarble's Ceoe 13 ml. 397, 20 L. 26. 597 to
the arfeot that tho war power is not subject to Interreren$e
b$+the state goveramrjnt.
         While not preolsslp In point, your attention Is also .
&irroted to the loading ease of Stdxt  V. kurton, W R. I. 303
103 Atl. 962, L. R. A. 1918P, 553. In that oase e member of ~'
the  United States RaYal Reesne Foroe on duty In time or m
aa a dispatahbm?er,   was ordered by his superior ofrloer to
proceed with all possible dispatch In the performmoe of a duty
actsigned him. Hs~was arrestsd~bg state auChorItIe8, oharged
with violating the.eye.ed laws. The Oourt said:

       *In easeaoe this question 1st Are the tulee
       established by the Cenerbl Aesenblp regulnting
       the uee of highways Uf the state subordinate.
       to the tirigenoiee of military  operotlons by the.
       redems governmnt In time or war? In our opinion
       they
       _.    fire. Under the Conntibution of the United




       oouferred  and imposed upon the federal government bp   -
       theConstItutIon   or the Ualted States the several
       state0 have eubordiaated their  sovsrelgntg to thnt
       or the nation. (Citing oaace),~




       naml forosa of tha United Stotae, whiah ore ohargsb
       with the duty of guhrdi~g our ooaats and watervmmrays